Certified question from the Court of Civil Appeals for the Fifth District. From the certificate it may be surmised that the appellee Johnson and the appellant Brown entered into a verbal contract of some nature, under which Brown was to grow crops during the year 1925 upon certain lands held by Johnson. The certificate quotes extracts from the testimony of the respective parties to the suit and various other witnesses, but nowhere sets out a finding of fact by the court as to what the terms of the contract were, or as to what rights, with respect to the land, accrued to Brown by virtue of the contract. In short, no facts are stated from which we can determine the nature of the contract or the legal relation created by it between the parties. The question propounded in the certificate reads as follows:
"What was the relationship between the parties under the terms of the contract under which appellant cultivated the land on which the crops were grown that were seized by the distress warrant issued at the instance of the appellee?"
It will be seen, from what has been stated, that the certificate does not supply us with facts upon which to base an answer to the question certified therein. We recommend that the certificate be dismissed.
The opinion of the Commission of Appeals on the certified question is adopted, and the certificate dismissed as recommended.
C. M. Cureton, Chief Justice.